Title: Lafayette to James Madison, 27 October 1827
From: Lafayette
To: Madison, James


                        
                            
                                My dear friend
                            
                            
                                
                                    La grange
                                
                                 October 27th 1827
                            
                        
                        
                        I Hope Your Health, the Report on Which Has for Some time Given me inexpressible Anguish, is now perfectly
                            Restored, and that Mrs Madison and your Excellent mother are Well to Both of Whom I Beg you to present my most
                            Affectionate Respects.
                        A Very kind and Affecting Answer from Mrs Randolph, dated Boston, and Your letter Novemb. 1826, Have
                            informed me of the Situation of the family at the time they were Writen; Since Which I Have Had Only public intelligence
                            and Such partial Accounts as I Could Collect. The donations of two States, the dispositions of Some others, an intended
                            Attempt in Congress is all What I Have Heard. The purpose of Virginia Has never Been fully Explained. I need not add How
                            Anxious I am on the Subject.
                        Your letter Had given me the Hope of a Speedy publication at least of one Volume. I am Convinced it Should
                            Well Sell in Europe. You know that litterary Men, Sir Walter Scott; Mr Cooper &c. Now manage their Arrangement
                            With Book Sellers so as to Have the publication and translation to Appear at the Same time. A new Novel of Mr Cooper Has
                            Been Some Weeks printed in paris, and Waits Untill it Has Reached the U. S. for Simultaneous publication. You Had
                            mentioned that my Councils should Be Soon Resorted to, and I Was prepared to do Every thing in my power. But Have Heard
                            Nothing, and Seen No Body. Mr Sparks Has Communicated to me His intention to publish gnl Washington’s Correspondence,
                            and the probability of a Visit to Europe Which I Have Heard with pleasure, as I think the Records of England and france
                            might furnish interesting illustrations. The Same opinion I Can Export Relative to our dear Jefferson’s Works. I myself
                            Have Several interesting letters from Him, and might give Some Contemporary information. In Case no one Could Come on
                            purpose to make Arrangements I think You, Jeffers. Randolph, Mr. Coolish might Select Some of the numerous travellers to
                            G. B. and to france to Whom I Should Be Happy to Give Every Assistance in my power, as to Subscriptions in this or other
                            matters, on You, my friend, I depend, distanced as I am, to inform, Suggest, or do in my name as You think fit from the
                            knowledge You Have of my feelings.
                        The Situation of Europe affords nothing of actual importance, Excepting the affair of Greece and of the
                            peninsula. You Will See By the papers that three Governments Have at last Come out to stop the Exterminating War; they are
                            jealous of Each other, and all Unite in their Jealousy of Genuine Republican liberty. Their intervention However will Give
                            to the Greeks Some Respite: I am affraid th[at] independance, and institutions of that So very interesting
                            people Will Be Stamped With the prevailing illiberal Sentiment of their protectors. Yet, Something Better than Complete
                            destruction must take place. They Have Been Very Happy in the Choice of their president, Capo d’istrias, Whom I Have Had
                            the pleasure to See Before His departure from paris. As to the peninsula, Spain is in Such a State of Confusion, the
                            produce of that foolish and Criminal armed intervention Which We Had, my friends and myself, So warmly [deprecated], that no
                            Body Can now Understand What is Going on there; the politics of Mr Canning and His Successors in Portugal, altho’ they
                            Wear a Better Appearance, are However Very obscure; is it not strange that they Have persisted to keep at lisbon Sir
                            William A Court the known Betrayer of the Revolutions of Naples and Spain? Public Spirit is progressing in france. A
                            Complete Counter Revolution is the ill disguised aim of king, Court, and Government. To Resist it is the Almost Unanimous
                            feeling of the people, altho’ not So Energetic as to produce insurrection. The parisian National guard Has Been dissolved
                            Directly; to disarm it Was the intention; Government dares not Execute it. Manuel an Eloquent patriot died; His funerals
                            Were Attended By an immense Concourse of people, teazed, But not Attacked By Government; Speeches Were pronounced on the
                            tomb. Inclosed you Will find the few Words I Said. The publisher, printer, and Book Seller Were tried. We Claimed our
                            share of the prosecution as first Authors; the king’s attorney Opposed our Admission; But the inferior tribunal Acquitted
                            at [Both], Speeches, and publishers, and it is Questioned Whether Government Will pursue the Appeal, to the Royal Superior
                            Court. Now they are Going to dissolve the Chambre des deputés on this principle that there is less danger for them in the
                            Opposition of this Year than in the probable developpment of public Spirit Against a later Election. While Speaking of
                            Speeches I don’t know Whether in the publication of What I Said on the fourth of july last by the Richmond Enquirer under
                            the date of September 4th You Have observed a typographical mistake, Which Substituting the Words Veteran’s Struggle to those of Virtuous Struggle as printed in the other papers, Has,
                            placed as it is, a Very Ridiculous Appearance. Had I Been in the U. S. I Should Have Writen to our friend Ritchie Whose
                            particular kindness to me would at once Have Made the Erratum. But at this distance of time and place I thought I Had
                            Better Call Your Attention on that number to Request an Occasional Remark or let it alone as You Will think fit, as it is
                            probable it Has Escaped observation.
                        I Really Grieve at the tone of Bitterness and abuse that Attends the presidential Contest. It Has Gone So far
                            as to attack good Mrs Jackson, a Sort of illiberality Very Uncongenial to the American Character. It Has invaded the
                            public Concerns and Congressional Business. It Seems to me that all the purposes of a Severe, and even Hostile Competition
                            Might Be answered Without Recurring to those imputations on Both Sides Which By Neither are Credited. It answers no [ ]
                            and leaves abroad unfavorable impressions. However Averse I am from obvious motives and feelings to take any part, or
                            answer an improper Question in those party dissensions, it Has Been my duty, as an Honest man, When Called Upon By Mr
                            Clay Whether I Remembered the time and manner in Which He made me Anticipate His Choice, to tell Him His Recollection
                            Coincided with my own. But I took Care in my letter to State that my Opinion did also Coincide with His in the impropriety
                            there Should Be in my Situation to Meddle With political Contests Among the friends Who Had All Been Unanimous in their
                            testimonies of kindness to me.
                        Frances Wright, Being on the point of death, Has Been Embarked at Memphis for N. orleans, and Arrived in
                            Europe partly Recovered, altho’ Still Very Weack. She Has past a few Weecks With us at la Grange, and With Some other
                            friends in paris, and is Now in England from Where she is Going to Embark for New orleans and Nashoba Near memphis West tenessee, Where Her Sister Camilla is Waiting for Her. The two Admirable Sisters Have
                            devoted their fortune, their lives, and all their Exertions to the Benefit of the Human, and particularly of the Coloured
                            Race. Miss Wright’s actual System is that total Colonisation Being Next to impossibility, the object should Be Now to
                            Soften and finally do away prejudices of Colour, By the Experiment of Common Education, for Which a Seminary Should Be Set
                            up at Nashoba. Her ideas on the Cooperative System are Congenial to those of Mr Owen Whom she taxes With Want of proper
                            forms to introduce His doctrines, But Whose ideas, in the Main, appear to Her Correct and productive of Social
                            Melioration. Such is the fixed State of Her mind and Her plans which Have Been By Several of Her European friends
                            Criticized, By others admired, While all Could not But Agree in a Sense of High Respect for Her person, Her Virtues,
                            intentions and Exalted character. She is eloquent in Her Cause, Amiable in Her admission of every objection, more
                            affectionate than Ever in Her feelings, namely towards You and Mrs Madison, But Quite determined in the pursuit of Her
                            Vocation. Those particulars I am anxious to give to You Both Because I think Your advices, and Your kindness may Become of
                            Great Service to my Excellent Enthusiastic Young friends not less Remarkable for the purity of their Hearts than for the
                            powers of their mind.
                        A Great deal Has Been Said in the ministerial publications of a letter Writen By our dear illustrious
                            Jefferson, Where, in His advice to a litterary man not to Become Editor of a Newspaper, He is Said to Have Expressed
                            Himself Very Severely Not only on the profession But on the inconveniencies of a public print. As the inductions drawn
                            from that document are Quite the Reverse of His principles and other declarations on that Matter I Beg You to let me know
                            the truth of that letter published it is Said in Some American paper, as it is Said a Bill is intended to be proposed in
                            the Chambre des deputés for the permanent Establishment of the Censorship on periodical publications.
                        My Son, lately Returned from a Visit to His property in Auvergne Where He Has Been most kindly Greeted By the
                            people of that, my Native Country Begs to Be Respectfully Remembered to Mrs Madison and to You; So does le Vasseur. My
                            Whole family ask leave to join in those Tributes of Respect, and I offer You the Affectionate Wishes and Sentiments that
                            for Ever Bind to You Your old friend
                        
                            
                                Lafayette
                            
                        
                    Be pleased to Remember me Affectionately and Gratefully to Your kind Relations and Neighbours, and to the
                            dear family of Monticello. The University is no doubt in a flourishing State.